DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/352,092 filled on 03/13/2019.
Claims 1-6 are presented for examination.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
a)	Regarding Claims 1-6, the numeric number, i.e., line number 5, 10, 15, 20, 25, 30, 35, 5, 10 shows on left side of the claims to be deleted. Appropriate correction is required.

Abstract/Specification Objections
The abstract of the disclosure is objected to because of the presence of line number on the left column of the abstract, such as, 5, 10, 15 and 20, which are to be deleted.  Title of the invention to be deleted from the Abstract. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 2 recites the limiotation(s): “the abnormality of the robot is detected is output from an encoder provided to each axis of the robot”, which renders the claim unclear because the scope of the claim is not clear. Further clarification is required.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “convey section”, “receive section”, “motion control section” in Claim 1, “convey section” in claims 4-5 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “locating the mobile device” in claim 12 without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, claim elements “receive section” and “motion control section” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, 
Therefore, the claims 1 is indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claims. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-4 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuelai et al. (US 2015/0328771) (hereinafter Yuelai) in view of Murayama et al. (US 2011/0010012) (hereinafter Murayama).

Claim 1.    Yuelai teaches a robot controller configured to control a robot (See Para. [0045], “a controller 50 which controls the robot 20”), the robot being configured to see Para. [0057], [0061], “the workpiece is conveyed to a predetermined position”), and being located at a position different from the convey section (See Para. [0057], “the workpiece 40 is conveyed to a work table”), the robot controller comprising:
a receive section configured to receive a signal representing that an abnormality of the robot is detected or contact against the robot is detected (see Para. [0061], discloses “robot is stopped necessary if the robot comes in contact with an object or operator around the robot while the robot is in motion”, which constitutes the claimed invention); and 
a motion control section configured to control a motion of the robot (see at least Abstract, Para. [0004], [0020], [0046], [0061], “a robot stopping unit which stops the robot”).
Examiner notes that Yuelai teaches the claim invention except the following claimed features: 
convey section configured to move in a predetermined convey direction; and  
control a motion of the robot so that, after the receive section receives the signal, a minimum distance between a movable section of the robot and the workpiece is not less than a predetermined safe distance.
However, Murayama teaches, convey section configured to move in a predetermined convey direction (See Para. [0020], “conveying means for conveying the holding means in a predetermined direction, and see Para. [0021], “the controller controls the conveying means to moved synchronously with the counter workpiece conveying means”); and 
control a motion of the robot so that, after the receive section receives the signal, a minimum distance between a movable section of the robot and the workpiece is not less than a predetermined safe distance (see Para. [0017]-[0018], [0030], “the driving of the robot arm by the driving means is stopped, may be determined based on the distance between the counter workpiece and one of either the robot arm (3) and the workpiece”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yuelai with the teaching of Murayama to move conveyor and/or workpiece in a predetermined direction and stop robot when distance between the counter workpiece and one of the robot arm and the workpiece is less than a predetermined distance in order to ensure greater work safety.

Claim 3.    The teaching of Yuelai as modified by the teaching of Murayama teaches the robot controller as set forth in claim 1, wherein the signal representing that the contact against the robot is detected is output from a contact sensor, a torque sensor or a force sensor provided to the robot (See Yuelai, Para. [0004], discloses, “Prevent the robot from being in contact with an object or operator around the robot to cause a serious accident”, and see Para. [0047], discloses “force sensor, plurality of torque sensors”). The examiner note that the prior art Yuelai teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill 

Claim 4.    The teaching of Yuelai as modified by the teaching of Murayama teaches the robot controller as set forth in claim 1, wherein the convey section is configured to not stop when the receive section receives the signal, and the robot is configured to perform a normal motion when the abnormality of the robot is resolved or when the contact against the robot is undetected (see Murayama, at least Para. [0017]-[0018], [0030], “the drive of the robot arm by the driving means may not be stopped when a distance between the counter workpiece and one of the robot arm and the workpiece is equal to or greater than a predetermined distance, and the driving of the robot arm by the driving means is stopped, may be determined based on the distance between the counter workpiece and one of either the robot arm (3) and the workpiece””). The examiner note that the prior art, Murayama teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yuelai in view of the teaching of Murayama to deploy the claim feature in order to provide enhanced workability.

see Para. [0057], [0061], “the workpiece is conveyed to a predetermined position”), and being located at a position different from the convey section (See Para. [0057], “the workpiece 40 is conveyed to a work table”), the robot control method comprising:
receiving a signal representing that an abnormality of the robot is detected or contact against the robot is detected (see Para. [0061], discloses “robot is stopped necessary if the robot comes in contact with an object or operator around the robot while the robot is in motion”, which constitutes the claimed invention); and
controlling a motion of the robot (see at least Abstract, Para. [0004], [0020], [0046], [0061], “a robot stopping unit which stops the robot”).
Examiner notes that Yuelai teaches the claim invention except the following claimed features: 
convey section configured to move in a predetermined convey direction; and  
control a motion of the robot so that, after receiving the signal, a minimum distance between a movable section of the robot and the workpiece is not less than a predetermined safe distance.
However, Murayama teaches, convey section configured to move in a predetermined convey direction (See Para. [0020], “conveying means for conveying the holding means in a predetermined direction, and see Para. [0021], “the controller controls the conveying means to moved synchronously with the counter workpiece conveying means”); and 
see Para. [0017]-[0018], [0030], “the driving of the robot arm by the driving means is stopped, may be determined based on the distance between the counter workpiece and one of either the robot arm (3) and the workpiece”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yuelai with the teaching of Murayama to move conveyor and/or workpiece in a predetermined direction and stop robot when distance between the counter workpiece and one of the robot arm and the workpiece is less than a predetermined distance in order to ensure greater work safety.

Claim 6.    The teaching of Yuelai as modified by the teaching of Murayama teaches the robot control method as set forth in claim 5, further comprising:
not stopping the convey section when the receive section receives the signal and controlling the robot so as to perform a normal motion when the abnormality of the robot is resolved or when the contact against the robot is undetected (see Murayama, at least Para. [0017]-[0018], [0030], “the drive of the robot arm by the driving means may not be stopped when a distance between the counter workpiece and one of the robot arm and the workpiece is equal to or greater than a predetermined distance, and the driving of the robot arm by the driving means is stopped, may be determined based on the distance between the counter workpiece and one of either the robot arm (3) and the workpiece””). The examiner note that the prior art, Murayama teaches the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Yuelai in view of the teaching of Murayama to deploy the claim feature in order to provide enhanced workability.

Claim Objection (having Allowable Subject Matter)
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) and or 35 U.S.C. 112 (a),  set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664